PER CURIAM.
1. The search of the automobile was not unauthorized. Stafford v. U. S. (C. C. A.) 300 F. 537; Moseley v. U. S. (C. C. A.) 4 F.(2d) 381, decided February 4, 1925.
2. The sufficiency of the evidence as against Ronaidi, and under the rule of Stafford v. U. S., supra, is challenged. The jury might well have thought it insufficient; but, considering the elements of improbability in Ronaldi’s story and conflicts between his story and that of Clark, we are not satisfied that there was error in submitting this issue to the jury.
The judgment is affirmed.